DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following action is in response to the applicant’s Response to Election dated 6/28/2021, that was in response to the Requirement for Restriction dated 4/27/2021. Claims 1-15 are pending, claims 1-10 are elected and will be examined based on the merits, while claims 11-15 are considered non-elected and are withdrawn from consideration. The election is understood to be made without traverse, and it is respectfully requested claims 11-15 be cancelled, with the understanding that applicant can pursue the examination of claims 11-15 in a divisional application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 10 limitation of “the burner shields further comprise a plurality of holes or slots” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garraux [1133850].
With respect to claim 1, Garraux discloses: An under-fired grill comprising: a grate (15) formed with a plurality of metal burner shields (17) each having a curved top support surface and two downward extending legs [see FIG 5, page 1, lines 54-59], wherein food is placed directly on the grate formed by a plurality of top support surfaces of the burner shields for cooking [see page 1, line 72-79]; an integrated burner (13) formed within each burner shield below the top support surface [see FIGs 1 and 2, page 1, line 39-50].
The limitation “integrated” is interpreted to mean “located a short distance under the grate…” as described in the specification dated 3/20/2019, page 4, paragraph starting with “Unlike traditional gas…” (or PG PUB paragraph 0025] and seen in applicant’s figure 2 similarly dated. Also, when comparing the applicant’s figure 2 against the prior art of Garraux, it is seen that Garraux discloses an identical “integrated” burner.
Garraux further discloses:
{cl. 2} The under-fired grill of Claim 1, wherein the integrated burner is formed with a plurality of apertures (14a) located along a top surface of the integrated burner [see FIG 2, page 1, line 47-50].
{cl. 9} The under-tired grill of Claim I wherein the grate comprises five or more burner shields and associated integrated burners [see FIG 1].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garraux [1133850], further in view of Reynolds [4715356].
With respect to claim 3, Garraux discloses the invention as substantially claimed however does not disclose apertures located around the surface of the burner.
Reynolds makes up for these deficiencies by teaching:
{cl. 3} The under-fired grill of Claim 1 wherein the integrated burner is formed with a plurality of apertures (41) located along and around a surface of the integrated burner [see FIG 2, col 5, line 55-col 6, line 15]. The flame port pattern of Reynolds could be incorporated into the burner tube of Garraux. It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the burner tube of .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garraux [1133850], further in view of Johnson [3312269].
With respect to claim 4, Garraux discloses the invention as substantially claimed however does not disclose the mesh surface as claimed.
Johnson makes up for these deficiencies by teaching:
{cl. 4} The under-fired grill of Claim 1 wherein the integrated burner is formed with a metal mesh (60) along a top half of the integrated burner [see FIG 4s and 6]. It is understood that the orientation of Johnson’s burner is opposite that of the claimed invention, however since the burner ports are radiating onto the mesh screen of Johnson, the same principle would apply of functionality. It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the apparatus of Garraux to include the mesh screen of Johnson to increase heat radiation.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garraux [1133850], further in view Lu et al [5649529].
With respect to claim 5, Garraux discloses the invention as substantially claimed however does not disclose the metal mesh as claimed.
Lu makes up for these deficiencies by teaching:
{cl. 5} The under-fired grill of Claim 1 wherein the integrated burner is formed of a tube of metal mesh (74) [see FIG 5, col 5, line 11-25].
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the apparatus of Garraux with the teachings of Lu because Lu was aware of suitable material for making a burner including a metal mesh.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garraux [1133850], further in view Bothwell [4276331].
With respect to claim 6, Garraux discloses the invention as substantially claimed however does not disclose the ceramic tube.
Bothwell makes up for these deficiencies by teaching:
{cl. 6} The under-fired grill of Claim I wherein the integrated burner is formed of a ceramic tube [see abstract, FIGs 2 and 3].
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the apparatus of Garraux with the teachings of Bothwell because Bothwell provides a known material suitable for operating as a burner.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garraux [1133850], further in view Cookson et al [20080227044].
With respect to claim 7, Garraux discloses the invention as substantially claimed however does not disclose the metal foam as claimed.
Cookson makes up for these deficiencies by teaching:
{cl. 7} The under-fired grill of Claim I wherein the integrated burner is formed of a metal foam [see abstract].
It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the apparatus of Garraux with the teachings of Cookson because Cookson is aware of a suitable material to provide a burner surface.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garraux [1133850], further in view of Ensign [2210069].
With respect to claim 8, Garraux discloses the invention as substantially claimed however does not disclose the burner being a ribbon burner.
Ensign makes up for these deficiencies by teaching:
{cl. 8} The under-fired grill of Claim 1 wherein the integrated burner comprises a ribbon burner [see FIG 1, page 1, left column, line 9-36]. It would have been obvious at the time of filing the invention to one of ordinary skill in the art to modify the apparatus of Garraux to include the burner type of Ensign because it was known that a ribbon burner provides an even heat distribution along the length of the burner tube.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garraux [1133850], further in view of Korpan [4885989].
With respect to claim 10, Garraux discloses the invention as substantially claimed however does not disclose the holes or slots in the burner shield.
Korpan makes up for these deficiencies by teaching:
{cl. 10} The under-fired grill of Claim 1 wherein the burner shields (32) further comprise a plurality of holes or slots (74) [see FIG 1, col 3, line 61-col 4, line 2]. It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the apparatus of Garraux with the teachings of Korpan because Korpan provides slots in a heat shield to allow the free flow of heat to the cooking surface.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stewart et al [5761990] is considered pertinent art as it also .
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/10/2022